PER CURIAM.
Appellant owned a building in the village of Browerville which it had leased to one Svoboda at a stated monthly rental, in which the latter carried on a soft drink business. The defendant Bartyella purchased the business, entered into possession of the building and therein continued the business, paying the rent each month to F. M. Lahr, who was the agent and collector of appellant. Prior to January 22, 1920, when Lahr called for the rent, Bartyella called his attention to certain conditions in the rooms which needed repairs. Lahr then stated to Bartyella, in substance, that he might make any little repairs that might be needed, and that it would 'be all right. During that month the floor and bottom of the ice-box gave way on account of apparent decay. Bartj’-ella then went to the plaintiff’s lumberyard and gave an order for lumber and material for the repair of the same. His carpenter carried the material over and made the repairs. When Lahr next appeared he looked the work over and pronounced it a good job. The material was never paid for and plaintiff brings this action to recover $52.50, the alleged value thereof, with interest. There was a verdict for plaintiff, and from an order denying its motion for a new trial the defendant Minneapolis Brewing Company appeals.
*513But one question is presented for consideration 'by this court. Is the evidence competent and sufficient to warrant the finding by the jury that the repairs made were within the meaning of the statement made by Lahr to Bartyella that he might make any little needed repairs. If so, appellant is liable; otherwise not. The plaintiff rendered an itemized statement of the material to appellant and requested payment. Appellant replied by letter, Exhibit 2, saying that if Mr. Lahr, its agent, atuhorized the repair it would be paid for. This letter from appellant, when considered in connection with the oral testimony appearing in the record, raised a question of fact for the jury and its decision must be considered as final. The letter, fairly considered, disposes of the question of the agent’s authority and limits the inquiry to the question of whether the conversation between the agent and the tenant authorized the repairs in question, which was for the jury.
Affirmed.